Exhibit 10.1

EXECUTION COPY

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is entered into as of January 31,
2017 by and between Taylor Morrison Home Corporation, a Delaware corporation
(the “Company”) and each of the parties identified on Schedule I hereto (each a
“Seller” and collectively, the “Sellers”).

Background

A. Each Seller desires to sell to the Company, at the price and upon the terms
and conditions set forth in this Agreement, the number of common units (the
“Common Units”) of TMM Holdings II Limited Partnership, a limited partnership
formed under the laws of the Cayman Islands (the “Partnership”), and a
corresponding number of shares of the Company’s Class B common stock, $0.00001
par value per share (the “Class B Common Stock”) set forth opposite such
Seller’s name on Schedule I hereto (each such Common Unit together with its
corresponding share of Class B Common Stock to be sold by such Seller, a
“Purchased Interest” of such Seller);

B. The Company desires to purchase each Seller’s Purchased Interests (and
Additional Purchased Interests, if any) at the price and upon the terms and
conditions set forth in this Agreement (the “Purchases”);

C. The Company is conducting a public offering (the “Public Offering”) of shares
of its Class A common stock (the “Underwritten Shares”) pursuant to an
Underwriting Agreement, dated January 31, 2017 (the “Underwriting Agreement”);

D. The Company intends to use the proceeds received from the Public Offering to
complete the Purchases.

E. The board of directors of the Company has approved the transactions
contemplated by this Agreement for purposes of Rule 16b-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”), which approval is intended to exempt
each disposition by each Seller of its respective Purchased Interests to the
extent that it or any person affiliated with it may be deemed an officer or
director of the Company, including a “director by deputization,” from
Section 16(b) of the Exchange Act.

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

Agreement

1. Purchase.

(a) At the Closing (as defined below), subject to the satisfaction of the
conditions and to the terms set forth in paragraphs 1(b) and 1(c) below, each
Seller, severally and not jointly, hereby agrees to transfer, assign, sell,
convey and



--------------------------------------------------------------------------------

deliver to the Company 100% of its right, title and interest in and to such
Seller’s Purchased Interests, and the Company hereby agrees to purchase such
Purchased Interests at a purchase price per Purchased Interest equal to the per
share price at which the Company sells the Underwritten Shares to the
underwriters in the Public Offering (the “Per Share Purchase Price”). In
addition, in the event that the underwriters named in the Underwriting Agreement
purchase Optional Securities (as defined in the Underwriting Agreement) on any
date, at the applicable Additional Closing (as defined below), subject to the
satisfaction of the conditions and to the terms set forth in paragraphs 1(b) and
1(c) below, the Company hereby agrees to purchase, and each Seller, severally
and not jointly, hereby agrees to transfer, assign, sell, convey and deliver to
the Company a number of additional Common Units and corresponding number of
shares of Class B common stock in an amount with respect to such Seller equal to
the Applicable Percentage set forth opposite its name on Schedule I hereto,
multiplied by the total number of Optional Securities purchased (as rounded by
the Company in its sole discretion to the next higher or lower whole number)
(each such Common Unit together with its corresponding share of Class B Common
Stock to be sold by such Seller, an “Additional Purchased Interest” of such
Seller), at a purchase price per Additional Purchased Interest equal to the Per
Share Purchase Price. Notwithstanding the foregoing, in no event shall any
Seller be obligated to sell more than the number of Additional Purchased
Interests set forth opposite its name on Schedule I hereto in any one or more
Additional Closings.

(b) The obligations of the Company to purchase the Purchased Interests from any
Seller shall be subject to (i) the closing of the Public Offering, (ii) the
representations and warranties of such Seller being true and correct in all
material respects as of the Closing and (iii) such Seller having complied in all
material respects with all of the covenants required to be performed by such
Seller on or prior to the Closing. The obligations of the Company to purchase
any Additional Purchased Interests from any Seller shall be subject to (i) the
closing of the Public Offering and the applicable sale of the Optional
Securities to the underwriters prior to the applicable Additional Closing,
(ii) the representations and warranties of such Seller being true and correct in
all material respects as of the Additional Closing and (iii) such Seller having
complied in all material respects with all of the covenants required to be
performed by such Seller on or prior to the Additional Closing.

(c) The closing of the sale of the Purchased Securities (the “Closing”) shall
take place immediately following the closing of the Public Offering, at the
offices of the Company, or at such other time and place as may be agreed upon by
the Company and the Sellers. Each closing of Additional Purchased Interests, if
any (an “Additional Closing”), shall take place from time to time after the
Closing promptly after receipt by the Company of written notice from the
Representatives (as defined in the Underwriting Agreement) pursuant to Section 3
of the Underwriting Agreement, at the offices of the Company, or at such other
time and place as may be agreed upon by the Company and the Sellers.

(d) At the Closing and each Additional Closing, each Seller shall deliver to the
Company or as instructed by the Company duly executed transfer powers relating
to such Seller’s Purchased Interests or Additional Purchased Interests, as

 

2



--------------------------------------------------------------------------------

applicable, and the Company agrees to deliver to such Seller the Applicable
Purchase Price by wire transfer of immediately available funds to the account(s)
specified in writing by such Seller. “Applicable Purchase Price” means, with
respect to any Seller, the product of the Per Share Purchase Price and the
aggregate number of Purchased Interests or Additional Purchased Interests, as
applicable, being sold by such Seller pursuant to the terms of this Agreement.

(e) Neither the Company nor any of its affiliates intends to withhold any
amounts payable pursuant to this Agreement pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended (the “Code”). If the Internal Revenue
Service issues a Notice of Proposed Adjustment (or similar Notice) that the
Company was required to withhold and remit tax under Section 1445 of the Code on
the proceeds payable to a Seller pursuant to this Agreement, then at the
Company’s request, such Seller shall use commercially reasonable efforts to
provide within 30 days evidence (intended to be sufficient to satisfy the
requirements of United States Treasury Regulations Section 1.1445-1(e)(3)) that
such Seller has filed all federal income tax returns required to be filed by
such Seller (and paid all federal income tax shown as due from such Seller on
such returns) with respect to the Purchase from such Seller pursuant to this
Agreement; provided, however, at the election of such Seller, such Seller may
provide any such evidence directly to the Internal Revenue Service and not to
the Company or any other third-party.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants as of the date hereof to the Sellers
that:

(a) The Company is a corporation duly organized and validly existing under the
laws of the State of Delaware. The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions herein contemplated will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) violate any provision of the certificate of
incorporation or by-laws, or other organizational documents, as applicable, of
the Company or its subsidiaries or (iii) violate any statute or any order, rule

 

3



--------------------------------------------------------------------------------

or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties, in the
case of each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
will have been obtained or made as of the date of this Agreement, and except, in
the case of clauses (i) and (ii), as would not reasonably be expected to have a
material adverse effect on (A) the business, operations, results of operations,
properties, assets or condition (financial or otherwise) of the Company, the
Partnership and its subsidiaries, taken as a whole, or (B) the ability of the
Company to consummate the transactions contemplated by this Agreement (a
“Material Adverse Effect”); and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution, delivery and performance by the Company
of its obligations under this Agreement, including the consummation by the
Company of the transactions contemplated by this Agreement, except where the
failure to obtain or make any such consent, approval, authorization, order,
registration or qualification would not reasonably be expected to have a
Material Adverse Effect.

3. Representations of the Sellers. In connection with the transactions
contemplated hereby, each of the Sellers, severally and not jointly, represents
and warrants to the Company as of the date hereof and covenants and agrees that:

(a) Such Seller is duly organized and existing under the laws of its
jurisdiction of organization.

(b) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Seller of this Agreement and for the sale and
delivery of the Purchased Interests and the Additional Purchased Interests, if
any, to be sold by such Seller hereunder, have been obtained; and such Seller
has full right, power and authority to enter into this Agreement and to sell,
assign, transfer and deliver the Purchased Interests and the Additional
Purchased Interests, if any, to be sold by such Seller hereunder, except for
such consents, approvals, authorizations and orders as would not impair in any
material respect the consummation of such Seller’s obligations hereunder.

(c) This Agreement has been duly executed and delivered by such Seller and
constitutes a valid and binding agreement of such Seller, enforceable in
accordance with its terms, except to the extent that enforcement thereof may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(d) The sale of the Purchased Interests and Additional Purchased Interests, if
any, to be sold by such Seller hereunder and the compliance by such Seller with
all of the provisions of this Agreement and the consummation of the transactions
contemplated herein (i) does not and will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any statute, indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which such Seller is a party or by which
such Seller is bound or to which

 

4



--------------------------------------------------------------------------------

any of the property or assets of such Seller is subject as of the date hereof,
(ii) nor will such action result in any violation of the provisions of any
organizational or similar documents pursuant to which such Seller was formed (to
the extent such Seller is not an individual) or any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over such Seller or the property of such Seller; except in the case of clause
(i) or clause (ii), for such conflicts, breaches, violations or defaults as
would not impair in any material respect the consummation of such Seller’s
obligations hereunder.

(e) As of the date hereof and immediately prior to the delivery of the Purchased
Interests to the Company at the Closing or the Additional Purchased Interests to
the Company at the applicable Additional Closing, such Seller holds good and
valid title to the Purchased Interests or to the Additional Purchased Interests
to be sold at the Closing or such Additional Closing, as applicable, or a
securities entitlement in respect thereof, and holds, and will hold until
delivered to the Company, such Purchased Interests or Additional Purchased
Interests, as applicable, free and clear of all liens, encumbrances, equities or
claims; and, upon delivery of such Purchased Interests or Additional Purchased
Interests, as applicable, (including by crediting to a securities account of the
Company) and payment therefor pursuant hereto, assuming that the Company has no
notice of any adverse claims within the meaning of Section 8-105 of the New York
Uniform Commercial Code as in effect in the State of New York from time to time
(the “UCC”), (A) under 8-501 of the UCC, the Company will acquire a valid
security entitlement (within the meaning of Section 8-102(a)(17) of the UCC) to
such Purchased Interests or Additional Purchased Interests purchased by the
Company and (B) no action (whether framed in conversion, replevin, constructive
trust, equitable lien or other theory) based on an adverse claim (within the
meaning of Section 8-105 of the UCC) to such security entitlement may be
asserted against the Company.

(f) Such Seller (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the Purchases. Such Seller has had the opportunity to
ask questions and receive answers concerning the terms and conditions of the
Purchases, and has had full access to such other information concerning the
Purchases as it has requested. Such Seller has received all information that it
believes is necessary or appropriate in connection with the Purchases. Such
Seller is an informed and sophisticated party and has engaged, to the extent
such Seller deems appropriate, expert advisors experienced in the evaluation of
transactions of the type contemplated hereby. Such Seller acknowledges that such
Seller has not relied upon any express or implied representations or warranties
of any nature made by or on behalf of the Company, whether or not any such
representations, warranties or statements were made in writing or orally, except
as expressly set forth for the benefit of such Seller in this Agreement.

4. Termination. This Agreement shall automatically terminate and be of no
further force and effect (i) with respect to the Purchased Interests, in the
event that the conditions in paragraph 1(b) of this Agreement have not been
satisfied on or prior to February 6, 2017 and (ii) with respect to any
Additional Purchased Interests, in the

 

5



--------------------------------------------------------------------------------

event that the conditions in paragraph 1(b) of this Agreement have not been
satisfied on or prior to March 10, 2017.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

To the Sellers:

At the address listed for each Seller on Schedule I hereto.

To the Company:

Taylor Morrison Home Corporation

4900 North Scottsdale Road, Suite 2000

Scottsdale, AZ 85251

Attention:         Darrell C. Sherman, Esq.

Executive Vice President, Chief Legal Officer and Secretary

Facsimile:         (866) 390-2612

E-mail: dsherman@taylormorrison.com

with a copy to (which shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:         John C. Kennedy

Facsimile:         (212) 757-3990

E-mail:              jkennedy@paulweiss.com

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other

 

6



--------------------------------------------------------------------------------

jurisdiction, but this Agreement will be reformed, construed, and enforced in
such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Sellers and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. This Agreement and all disputes arising out of
or related to this Agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of New York.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT. Each of the parties (i) irrevocably submits to the personal
jurisdiction of any state or federal court sitting in New York, New York, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding relating to or arising out of,
under or in connection with this Agreement, (ii) agrees that all claims in
respect of such suit, action or proceeding, whether arising under contract, tort
or otherwise, shall be brought, heard and determined exclusively in the federal
court of the Southern District of New York (provided, that, in the event that
subject matter jurisdiction is unavailable in that court, then all such claims
shall be brought, heard and determined exclusively in any other state or federal
court sitting in New York, New York), (iii) agrees that it shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from such court, and (iv) agrees not to bring any action or proceeding relating
to or arising out of, under or in connection with this Agreement or the
Company’s business or affairs in any other court, tribunal, forum or proceeding.
Each

 

7



--------------------------------------------------------------------------------

of the parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding brought in accordance with this paragraph. Each of the
parties agrees that service of any process, summons, notice or document by U.S.
registered mail to its address set forth herein shall be effective service of
process for any action, suit or proceeding brought against it in accordance with
this paragraph, provided, that nothing in the foregoing sentence shall affect
the right of any party to serve legal process in any other manner permitted by
law.

(h) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

(i) Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

(j) Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and each
of the Sellers. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement,
nor shall any waiver constitute a continuing waiver. Moreover, no failure by any
party to insist upon strict performance of any of the provisions of this
Agreement or to exercise any right or remedy arising out of a breach thereof
shall constitute a waiver of any other provisions or any other breaches of this
Agreement.

(k) Further Assurances. Each of the Company and the Sellers shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

[Signatures appear on following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement on
the date first written above.

 

Company:

 

Taylor Morrison Home Corporation

By:   /s/ Darrell C. Sherman Name:   Darrell C. Sherman Title:  

Executive Vice President,

Chief Legal Officer and Secretary

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Sellers:

 

TPG TMM Holdings II, L.P.

 

By: TPG TMM Holdings II GP, ULC, its general partner

By:   /s/ Michael LaGatta   Name:   Michael LaGatta   Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Sellers:

 

OCM TMM Holdings II, L.P.

 

By: OCM TMM Holdings II GP, LLC, its general partner

By:   /s/ Robert O’Leary   Name:   Robert O’Leary   Title:   Authorized
Signatory By:   /s/ Justin Guichard   Name:   Justin Guichard   Title:  
Authorized Signatory

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

JHI Holding Limited Partnership

By:  

JHI Advisory Ltd.,

its General Partner

By:

  /s/ Julian Carson   Name:   Julian Carson   Title:   Authorized Signatory

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Seller

  

Address

   Purchased
Interests     
Applicable
Percentage     Maximum
Additional
Purchased
Interests   TPG TMM Holdings II, L.P.   

TPG Global, LLC

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attention: Adam Fliss

Facsimile: (415) 438-6893

E-mail: afliss@tpg.com

 

With a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Attention: Alfred O. Rose

                  Julie H. Jones

Facsimile: (617) 951-7050

E-mail: Alfred.rose@ropesgray.com

             Julie.jones@ropesgray.com

     4,697,775         50 %      750,000    OCM TMM Holdings, II L.P.   

Oaktree Capital Management, L.P.

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Facsimile: (213) 830-6293

E-mail: kliang@oaktreecapital.com

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jasmine Ball

Facsimile: (212) 909-6836

E-mail: jball@debevoise.com

     4,697,776         50 %      750,000   

[Schedule I to Purchase Agreement]



--------------------------------------------------------------------------------

JHI Holding Limited Partnership   

JHI Holding Limited Partnership

c/o JHI Advisory Inc.

2150 - 745 Thurlow Street, Vancouver, British Columbia

Canada V6E 0C5

 

Attention: Julian Carson

Facsimile: (604) 648-6685

E-mail: jcarson@jhinvest.com

 

with a copy (which shall not constitute notice) to:

 

McCarthy Tétrault LLP

2400 – 745 Thrulow Street

Vancouver, British Columbia

Canada V6E 0C5

 

Attention: Cameron Belsher

Facsimile: (604) 622-5674

E-mail: cbelsher@mccarthy.com

     604,449         0.0 %                0   

[Schedule I to Purchase Agreement]